Motion granted insofar as to allow appellants to have their appeals from orders of February 19, 1960 and Mareh 9, 1960, heard in one appeal book, without duplication of printing, on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before Mareh 31, 1960, with notice of argument for April 12, 1960, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before April 6, 1960. Concur' — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.